Citation Nr: 0840380	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-21 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
muscle strain with degenerative disc disease (DDD), evaluated 
as 40 percent disabling.

2.  Entitlement to increased evaluations for residuals of 
injuries and surgery to the right upper extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1983 to December 
1991.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

In addition to those issues involved with the current appeal, 
the veteran also has service connection for internal 
derangement of the right knee, postoperative, interior 
cruciate ligament, with traumatic arthritis, for which a 20 
percent rating is now assigned.

The veteran testified before the undersigned Acting Veterans 
Law Judge at the VARO on Travel Board in July 2008; a 
transcript is of record.  Tr.  At the hearing, the veteran 
submitted additional clinical evidence on which he placed a 
written waiver of initial VARO consideration.

During the course of the current appeal, the veteran's 
concerns with regard to earlier effective dates (EED) 
commencing January, 7, 2005, have been fully addressed and 
resolved, including in a rating decision by a Decision Review 
Officer (DRO) in May 2008; these issues are not now part of 
the ongoing appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Lumbosacral muscle strain with degenerative disc disease 
(DDD)

The veteran's back disability is now evaluated as 40 percent 
disabling under Code 5237-5243.  

Comprehensive VA musculoskeletal, orthopedic and neurological 
evaluations of the veteran's back were undertaken in 
September 2007, and are of record.  He was noted to have 
marked right paraspinous muscle spasm, severe painful motion, 
excess fatigability and moderate weakness.  On those 
evaluations and in collateral outpatient reports, the veteran 
has said that he has been hindered at work by his back.  The 
provisions of 38 C.F.R. § 3.321 were summarily but not 
specifically and substantively addressed in the pertinent 
SSOCs.  

It is noted that the veteran initially indicated that his 
back had caused him to miss work 5-6/7 days per month.  This 
was duly recorded at the time of the VA examination in 
September 2007.  He said that when he has a flare-up, he is 
totally incapacitated; during these episodes, he was off work 
and would have to lie on the floor for 2-3 days.  At the time 
of that examination, the back pain radiated into the right 
lower extremity, particularly the thigh.  Sensory changes 
were noted to pinprick in the thigh and the entire right 
lower leg.  On VA examination in July 2008, he was said to 
have developed ongoing creeping pain into both feet and into 
his toes as well.

On early examinations he had had no signs of bowel or bladder 
problems, but in 2007, while he still had no associated 
incontinence he did report erectile dysfunction over the 
prior year.  While this was annotated to the file during the 
back examination, this latter complaint was not further 
addressed in either the medical opinion rendered at to 
probable etiology or in the rating assigned or discussion 
thereof.  

He has since testified that he has now had to quit his job 
because of his back pain.  He has also testified that has 
developed serious pain radiating in his left leg as well as 
his right, and for all of which he has recommended to have 
surgery.  The left lower extremity symptoms have not been 
addressed in rating actions. 

In all of the above, it is argued that extraschedular 
consideration has not been given under all pertinent 
auspices.


Residuals of injury to the right upper extremity

Based on actions, some of which have occurred during the 
course of the current appeal, service connection is now in 
effect for (1) residuals laceration of the right upper arm 
with laceration of the triceps muscle (dominant), rated as 10 
percent disabling under Code 5306; (2) post-traumatic 
neuropathy, right arm involving the right lower/medial 
cutaneous nerve (dominant), associated with residuals, 
laceration of the right upper arm, rated as 10 percent 
disabling under Code 8599-8517; and (3) residuals, laceration 
of the right hand involving the 3rd metacarpophalangeal joint 
(major) rated as noncompensably disabling under Code 7805.  

Technically, certification has come forward on only issue (1) 
as cited above.  However, for reasons to be detailed below, 
in this matter, the Board considers that the issues of proper 
ratings for his right upper extremity problems cannot be 
separated from one another, and that they are all 
inextricably intertwined for purposes of this appeal.  

Moreover, other than the specific Code used for rating for 
the third disability cited above, separate ratings for either 
"natural (e.g., associated with the injury)" or surgical 
scarring in these three areas has not been further addressed.  
Parenthetically, the nature of disfigurement of his upper arm 
scar [one of which was said on recent examination to measure 
27 cm. down from the shoulder area)] was observed and noted 
at the hearing on appeal.  Early reports referred to some 
sensitivity in scarring areas, although this has not been 
recently specifically noted. 

More importantly, throughout his appeal, the veteran has 
honed in on the pivotal question of whether his disabilities, 
in the aggregate, have increasingly caused him to be hindered 
from working, and as stated at the recent hearing, have now 
resulted in his termination of employment.  

Thus both consideration of these claims individually under 
pertinent extraschedular criteria, and the consideration of a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU), becomes 
integral to the appellate review.  Neither has fully taken 
place to date.

A TDIU rating may be assigned when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  When a claimant is unable to 
secure or follow a substantially gainful occupation by reason 
of service-connected disabilities, but fails to meet the 
percentage requirements for eligibility for a total rating 
set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service- 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  

The Board, however, finds that such a TDIU claim, even if 
deemed inextricably intertwined, must be adjudicated in a 
formal rating decision so that the veteran may thereafter be 
furnished with notice of his appellate rights.   

To be granted, a claim of entitlement to a TDIU rating must 
be supported by medical evidence that a claimant's service- 
connected disability or disabilities have rendered a veteran 
unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a) (2008).  Specifically, 
the record should contain an examination report that includes 
an opinion about this issue.  Friscia v. Brown, 7 Vet. App. 
294, 297 (1994).  If such evidence is absent from the record, 
corrective action needs to be taken.  Id.

The Board would also note that for the purpose of either one 
60 or 40 percent disability rating under the TDIU 
regulations, special provisions are included for combining in 
to a single rating the individual ratings for disabilities of 
common etiology or of one upper extremity, etc.  This may be 
ultimately factually important in this case.

Procedurally, to further clarify as to the right arm 
disabilities: the veteran's current claim with regard to his 
right upper extremity commenced as referring to "scars", 
and in that regard, it must be noted that the disabilities 
now service-connected are significantly expanded from that 
originally addressed.  The veteran's Notice of Disagreement 
(NOD) in a VA Form 21-4138 in May 2005, referred to both his 
right hand and right upper arm lacerations.  And his 
Substantive Appeal, a VA Form 9, dated in June 2005, clearly 
refers to the right arm problems involving his upper arm, the 
neurological problems of the right shoulder all the way down 
to the tip of his right little finger, and specifically 
refers to the issue of whether these disabilities impact his 
ability to work.

Substantively, the VA examination in 2005 showed some 
tenderness in the areas of scarring.  This has apparently not 
been seen since although there is some evidence of loss of 
tissue.  Nevertheless, tenderness is not the only criteria 
for rating a scar and it is not clear which scars are or are 
not purportedly tender or otherwise of any functional impact.

Regardless of which of the issues have been addressed in a 
timely manner by SSOCs, during the course of the veteran's 
current appeal, his service connected disabilities and 
associated ratings have been changed, as has apparently the 
nature of the disabilities relating to his right upper 
extremity.  Thus, the Board considers that his appeal intends 
to involve all of the pertinent properties of that extremity.  
In similar - albeit not identical situations and 
circumstances, the U.S. Court of Appeals for Veterans Claims 
(Court) has held, for example, that failure to file a 
substantive appeal within the allotted time period does not 
automatically deprive the Board of jurisdiction to review a 
case.  See generally Beryl v. Brown, 9 Vet. App. 24 (1996); 
Rowell v. Principi, 4 Vet. App. 9 (1993).  This leniency, in 
part, is because of the existing statutory and extensive 
judicial precedent repeatedly characterizing the veterans' 
benefits system as "uniquely pro-claimant" and even 
paternalistic.  See, e.g., Nolen v. Gober, 222 F.3d 1356, 
1361 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255, 1262 
(Fed. Cir. 2000).  Further, while a claim is pending either 
before the RO or the Board, the relationship between VA and 
the veteran is non-adversarial as well as pro-claimant.  See 
Forshey v. Principi, 284 F.3d 1335, 1354-55 (Fed. Cir. 2002) 
(en banc). 

Recent clinical findings have included neuropathy involving 
more than one cutenaous nerve branch within Muscle Group VI 
with muscle pain and advanced triceps muscle trophy as well 
as moderate weakness of the right biceps muscle.  Only the 
triceps (not the biceps) involvement, muscles which provide 
two distinct and often opposing functions, has been addressed 
in the current ratings. 

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  But a balance must be 
undertaken to compensate for all legitimate service-connected 
disability while not overcompensating for overlapping 
problems.

With regard to the veteran's right hand and fingers, it is 
noted that VA examination in September 2007 showed that he 
had numbness in the fingers of the right hand, although the 
rating addressed only the 3rd metacarpophalengal (MCP) joint.  
Strength of the right hand (his dominant) was said to be 
diminished and he was only able to write using the 1st and 2nd 
fingers.  He drops things on occasion, is unable to write 
legibly and after 3-4 minutes, and develops pain and cramping 
in the right hand.  Neurological examination showed 
diminished sensation to pinprick of the entire right arm.

The clinical information submitted by the veteran at the 
hearing in July 2008 shows that he had complained of 
increased right hand weakness in July 2008, and X-rays 
confirmed moderate soft tissue swelling over the 1st MP joint 
of the right thumb; plus mild erosive changes over the 2nd 
and 3rd metacarpals of the index and middle fingers.  There 
was a notation that it could not be determined if this was or 
was not erosive osteoarthritis without further study but no 
such study was undertaken.

In July 2008, it was also noted that he had developed left 
shoulder pain over the past 3-4 months.  On one prior 
occasion, it was questioned whether he might he having 
overuse problems relating to the left shoulder because of the 
right-sided disability, but this was not further evaluated at 
the time.  The July 2008 pain was described as a creeping 
pain into the left upper arm as well as the right hand.  It 
was thought that he demonstrated findings consistent with a 
rotator cuff tear, but there was no opinion expressed as to 
whether this was or was not related to his service-connected 
disabilities in any way.

The veteran has testified that he has applied for Social 
Security Administration (SSA) benefits, but that he has yet 
to receive official notification.  Tr. at 26.  He candidly 
indicated that the records on which his SSA claim was made 
were from VA.  Tr. at 26-27.

During the course of this appeal, the Court issued directives 
with regard to any increased rating matter on appeal to 
include familiarizations with all pertinent Codes.  
Subsequently, the VARO sent the veteran a letter in response 
to this decision, but the details thereof were limited to 
fewer than all pertinent Codes which might be applicable in 
his case.  The Court also required that the RO advise him to 
obtain medical or lay evidence demonstrating a worsening of 
the disability and the effect that worsening has on his 
employment and daily life.  And when the diagnostic code 
under which the disability is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on employment and daily life 
(such as a specific measurement or test result), VA must 
provide at least general notice of that requirement.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  This has 
not been fully addressed herein.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    If the veteran has any additional data 
with regard to his lack of work, reasons 
for termination of his job and related 
matters, he should submit it; VA should 
assist as feasible.
    
2.  The RO should determine whether the 
veteran is in receipt of Social Security 
Administration (SSA) disability benefits; 
if so, disability determinations by SSA 
should be acquired, if available, and 
added to the file.  

3.  The veteran should be scheduled for 
examinations by VA physicians with 
expertise in orthopedics and neurology, 
who have not previously evaluated him if 
possible, to determine the exact nature 
and extent of all disabilities associated 
with his back and right upper extremity 
problems, including scarring, muscle and 
nerve damage, functional impairment, pain, 
etc.  All necessary and appropriate tests 
including X-rays should be accomplished.  

The examiner(s) should provide a specific 
determination as to the extent of all 
impact on other body systems such as his 
left shoulder and all fingers and toes, 
and the impact the disabilities have on 
his every day living, to include 
employment.  

Photos of his scars and full descriptions 
should be accomplished.  The criteria and 
guidelines of DeLuca and schedular 
provisions to include §§ 4.40, 4.45, 4.59 
and should be addressed.

3.  The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the development 
of the claim.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the veteran 
does not report for any scheduled examination, 
documentation should be obtained which shows 
that notice scheduling the examination was sent 
to the last known address.  It should also be 
indicated whether any notice that was sent was 
returned as undeliverable.

4.  Once the above-requested development has 
been completed, readjudicate the veteran's 
claims for increased ratings for all his 
service-connected back and right upper 
extremities related disabilities and TDIU [to 
include all service-connected disabilities] on 
all potential schedular and extraschedular 
bases.  

    If the decision remains adverse, provide him 
and his representative with an appropriate 
SSOC.  Then return the case to the Board for 
further appellate consideration, if otherwise 
in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

